MEMORANDUM **
Atul Dhurandhar appeals from his guilty-plea conviction and the 66-month sentence imposed for engaging in monetary transactions in property derived from specified unlawful activity and causing an act to be done in violation of 18 U.S.C. § 1957.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Dhurandhar’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Dhurandhar filed a pro se supplemental opening brief, the government filed an answering brief, and Dhurandhar filed a pro se reply brief.
Our independent review of the briefs and the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal. We affirm the conviction. Because Dhurandhar waived his right to appeal his sentence and was sentenced within the terms of the plea agreement, we dismiss the appeal of his sentence. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
Counsel’s motion to withdraw is GRANTED.
We AFFIRM the conviction and DISMISS the appeal of the sentence.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.